Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vela (US 2018/0065521) in view of Beck (US 5083912).
Claim 1- Vela discloses an armrest comprising: a cable (732); a frame (708) including a routing section (fig. 7-8) wherein the cable is disposed; and a retaining portion included in the routing section that is in contact with the cable to suppress the cable from being released from the routing section (the top views of fig. 7-8 show a housing component within the armrest frame that comprises walls by which the cable 732 is routed and retained).
Vela does not disclose the armrest comprising: a skin covering the frame; and foamed resin material that is disposed on an inner side of the skin, wherein the cable is disposed within the foamed resin material in the routing section. Vela does teach the cable is a component of a recline control assembly.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest of Vela with a foamed resin material, as taught by Beck, in order to provide an armrest cushion for improved use of the armrest.
With respect to the limitation “before being filled with the foamed resin material”, it is noted that the recitation defines the product by the process used to make the product. For product-by-process limitations, determination of patentability is based on the product itself, and not on its method of production; wherein the structure implied by the process step(s) is considered with respect to the prior art. In this instance, the structure implied by the process step sets forth a cable mounted to and within a routing section of an armrest interior frame. As such, Vela and Beck combined teach the structure and structural cooperative relationship of the frame and foamed resin material as claimed.


Claim 6- Vela and Beck teach the armrest according to claim 1, wherein the skin taught by Beck includes a skin hole (16), and a socket that is connected to the cable is exposed from the skin hole (fig. 3, the disclosed facia plate meets the limitation “socket”, col. 6: 18-23).
Claim 7- Vela and Beck teach the armrest according to claim 6, wherein the cable taught by Vela includes cables that are arranged in the frame (fig. 7-8 show the recline control 710 comprises multiple cables), and the socket includes sockets that are connected to the respective cables (fig. 7-8 show the cable ends coupled to respective control components that meet the limitation “sockets”).
 

Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                           
  /DAVID R DUNN/  Supervisory Patent Examiner, Art Unit 3636